Citation Nr: 0908007	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral 
patellofemoral syndrome with tendonitis, claimed as secondary 
to the service-connected bilateral foot disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied entitlement to the benefit 
currently sought on appeal.  In March 2008, the Board 
remanded the claim for further development.


FINDING OF FACT

The credible medical evidence of record does not relate the 
Veteran's bilateral patellofemoral syndrome with tendonitis 
to her service-connected bilateral foot disabilities. 


CONCLUSION OF LAW

Bilateral patellofemoral syndrome with tendonitis is not 
proximately due to, or the result of, the veteran's service-
connected bilateral foot disabilities.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2001 and April 2008, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the 2001 notice informed the Veteran of 
information and evidence necessary to substantiate the claim 
for secondary service connection.  It also explained the 
relative burdens of VA and the Veteran, relating the 
information and evidence that VA would seek to provide and 
that which she was expected to provide.  The subsequent 
notice informed the Veteran of information and evidence that 
governs the initial assignment of a disability evaluation and 
the regulations regarding the effective date of the 
establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the December 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of her claim and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Veteran has been 
medically evaluated and a medical opinion has been sought in 
conjunction with her claim.  The duty to assist has been 
fulfilled.

Secondary Service Connection

The Veteran seeks service connection for her bilateral knee 
disorders.  Notably, she does not argue that there was an 
event or injury to her knees during service.  Rather, she 
contends that these disorders are secondary to her service-
connected bilateral foot disorders.  Secondary service 
connection may be granted for disability that is proximately 
due to, or the result of, a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007).  The evidence must show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

The medical evidence establishes that the Veteran carries 
current diagnoses of bilateral patellofemoral syndrome and 
patellar tendonitis.  See VA examination, August 2002.  The 
clinical records confirm ongoing treatment for pain in her 
knees, and the most recent magnetic resonance imaging (MRI) 
scan, in July 2008, showed mild degeneration of the meniscus 
bilaterally.  Thus, current diagnoses are established.  
Service connection is in effect for bilateral hallux valgus, 
bilateral pes planus with sesamoiditis and metatarsalgia, and 
tender post-operative scar of the right foot.  The question, 
therefore, is whether there is medical evidence establishing 
a causal relationship between the knee disorders and these 
service-connected bilateral foot disabilities.

VA outpatient treatment records included an August 24, 2001 
comment that the Veteran's knee pain "...may be related to her 
foot pain."  An August 6, 2002 addendum to the July 2002 VA 
podiatric examination opined, after referring to her service-
connected hallux valgus, her knee pain, and her normal gait, 
that there was no evidence the hallux valgus with its 
associated pain would cause stress in the Veteran's knee 
joints sufficient to cause a condition of the knee, diagnosed 
as patellofemoral syndrome and patellar tendonitis.

The Veteran's treating podiatrist submitted an opinion in 
March 2003, detailing the history of her multiple foot 
surgeries.  She accurately reported that the in-service 
surgery was for correction of a painful bunion and resulted 
in a complication with the internal fixation in the toe.  She 
then reviewed the Veteran's subsequent difficulties with both 
feet, including further corrective surgeries and treatment 
for her now-service-connected bilateral foot disabilities.  
She concluded that "[a]lthough it is difficult to definitely 
link the etiology of these additional symptoms, it was likely 
that the failure of the original surgery resulted in a change 
in gait that translated to changes and pain in more proximal 
joints."  This statement is unclear as to whether the 
podiatrist was referring to the veteran's knees as the "more 
proximal joints" and further whether she was aware of the 
veteran's specific diagnoses referable to the knees.  This 
opinion, and the August 24, 2001 VA treatment note, are both 
vague and speculative in nature.  Because of this, they 
lacked the probative value required to find an etiological 
relationship between the service-connected bilateral foot 
disability and the Veteran's knee complaints.  See Winsett v. 
West, 11 Vet.  App. 420 (1998); aff'd 217 F.3d 854 (Fed. Cir. 
1991), cert. denied, 528 US 1193 (2000); Bostain v. West, 11 
Vet. App. 124 (1998).

As a consequence and at the request of the Board, a VA 
examination was scheduled in July 2008 to obtain a more clear 
picture of the nature of the Veteran's knee disorders, as 
well as a clarifying opinion on a relationship to her 
bilateral foot disabilities.  The examining physician 
reviewed the Veteran's claims file, including her history 
referable to her feet and her knees.  He observed the 
Veteran's gait, noting that she had no limp and did not 
demonstrate pain on walking.  He also conducted testing of 
the Veteran's range of motion and ligamentous stability, both 
of which were normal.  Based on his examination of the 
Veteran and her claims file, the physician concluded that it 
was less likely than not that her knee pain was caused or 
aggravated by her service-connected bilateral foot 
disabilities.  He reasoned that the medical literature and 
his extensive 49 years of orthopedic experience did not 
support such a connection, because disorders of the knee and 
feet were totally independent of each other.  

This opinion is found to be credible.  It was offered by a 
competent medical professional, who reviewed the claims file, 
as evidenced by his accurate rendering of the relevant facts 
in the exam report.  He supported his conclusion with sound 
reasoning.  As such, this is highly probative of the issue at 
hand.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In sum, although the private podiatrist opinion attempted to 
make a connection between the Veteran's service-connected 
bilateral foot disabilities and her generalized joint pain, 
it lacks the specificity required to substantiate a claim for 
service connection benefits.  The VA opinion, on the other 
hand, demonstrated knowledge of the nature of the Veteran's 
bilateral foot and knee disabilities specifically, and 
reached a negative conclusion based on the evidence.  It is 
more probative.  As such, the preponderance of the evidence 
is found to be against the Veteran's claim; therefore, the 
benefit of the doubt provision does not apply.  Because the 
evidence does not support a causal relationship between the 
Veteran's current knee disorders and her service-connected 
bilateral foot disorders, service connection is denied.


ORDER

Entitlement to service connection for bilateral 
patellofemoral syndrome with tendonitis is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


